Citation Nr: 9920585	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-34 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
tinnitus.

2. Entitlement to an increased evaluation for residuals of 
left thoracic back strain, 
currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran has served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran filed his Notice of 
Disagreement in October 1997.  The Statement of the Case was 
issued in November 1997.  He then perfected his appeal by 
filing his substantive appeal in December 1997.  The veteran 
testified at a personal hearing at the RO in February 1998. 


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is manifested by 
manifested by complaints of bilateral ringing and buzzing in 
the ears which is essentially persistent. 

2.  The veteran's service-connected thoracic spine strain is 
manifested by severe limitation of motion, arthritis of the 
thoracic spine, and demonstrable deformity of a thoracic 
vertebra.



CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a 10 percent 
rating for tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.87a, Diagnostic 
Code 6260 (1998)

2.  The schedular criteria for entitlement to a rating in 
excess of 20 percent for thoracic spine strain have not been 
met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased 
evaluations are well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where entitlement to compensation has already 
been established and an increase in disability ratings is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A. Tinnitus.

Service connection for the veteran's tinnitus was established 
by rating decision dated October 1971.  A noncompensable 
evaluation was assigned.  That rating remains in effect.

The evidence pertaining to this claim consists of two VA 
examinations and the veteran's own personal testimony at a 
hearing held in February 1998.  In March 1996 a VA examiner 
noted high-pitched bilateral intermittent tinnitus.  The 
veteran had 2 or 3 episodes per week that lasted about five 
minutes each.  In July 1998, a VA examiner diagnosed the 
veteran with intermittent bilateral tinnitus.  At his 
personal hearing, the veteran testified that he had six to 
seven episodes of buzzing and ringing a week.  He also 
testified that the episodes would last 15 to 20 minutes each 
and that they frequently occurred at night and were 
accompanied by headaches.

The veteran's tinnitus has been assigned a noncompensable 
rating pursuant to 38 C.F.R. § 4.87a, Diagnostic Code 6260.  
That code provides that a 10 percent rating is warranted 
where there is tinnitus; persistent as a symptom of head 
injury, concussion or acoustic trauma.  

The veteran has testified as to episodes of tinnitus several 
times a week.  He has also testified as to increasing 
frequency.  Medical examinations have resulted in comments by 
examiners describing the tinnitus as intermittent.  The Board 
sees no discrepancy between the veteran's testimony and the 
comments of trained medical personnel.  The only question is 
whether the veteran's tinnitus is "persistent."  The Board 
does not believe that the word "persistent" necessarily has 
the same meaning as "continuous."  The Board assumes that 
if a 10 percent rating required continuous tinnitus, the 
regulation would have been drafted to so state.  There is no 
question that the tinnitus is not continuous; the veteran has 
testified to the episodic nature of this disability.  
However, resolving all reasonable doubt in the veteran's 
favor, the Board believes that the episodes which now occur 
essentially on a daily basis can be viewed as "persistent."  
A 10 percent rating (the highest schedular rating available 
under the applicable Diagnostic Code) is therefore warranted.  

B. Left Thoracic Back Strain.

Service connection for as residual strain of the left mid 
back was established by rating decision dated October 1971.  
A noncompensable evaluation was assigned at that time.  This 
rating was subsequently increased to 10 percent by rating 
decision dated February 1972.  The rating was increased again 
to 20 percent disabling by rating decision dated April 1996.  
That rating remains in effect.

The veteran also underwent a VA examination in March 1996.  
At that time, examination revealed muscle spasm and 
tenderness to the left of the lower thoracic spine and in the 
left infrascapular area.  There was mild kyphosis noted in 
the lower half of the thoracic spine.  There was also spinous 
tenderness of the lumbosacral spine.  The veteran could 
forward flex to 60 degrees and backward extend to 30 degrees.  
He could right and left lateral flex to 30 degrees and rotate 
to the right and left 25 degrees.  There was pain predominant 
on flexion.  The straight leg raise was negative bilaterally 
and the reflexes were intact.  The strength was good in the 
lower extremities.

The veteran was diagnosed with muscle spasm of the left side 
of the thoracic spine, a history of thoracic vertebra 
fracture and chronic low back pain.  X-rays revealed 
degenerative arthritis L5-S1 with right scoliosis.  X-rays 
also revealed kyphoscoliosis and osteoporosis and arthritis.  

VA outpatient records from February 1997 to February 1998 and 
an April 1998 VA MRI report also documents the veteran's 
ongoing back problems.  In July and August 1997 the veteran 
was diagnosed with sciatica and tenderness in the lower 
thoracic and upper paraspinal area.  Mild sensory compromise 
was noted at that time as well.  The veteran reported no 
significant relief from his pain.  The MRI report showed a 
Schmorl's node within the T8 vertebral body that was mildly 
decreased in height and a decreased in height of the T9 
vertebral body with a mild wedge appearance.  There was also 
degenerative disc disease at multiple levels throughout the 
thoracic spine.

At the veteran's July 1998 VA examination, the examiner noted 
that the veteran could ambulate but used a cane for support.  
The veteran had increased kyphosis over his thoracic spine 
and thoracic spine tenderness with soreness and muscular 
tenderness especially to the left side.  No specific muscle 
spasms could be noted.  The veteran could only flex 45 
degrees, extend 10 degrees, bend and rotate 20 degrees and 
had pain throughout the range of motion.  He was able to rise 
on his toes and heels and partially squat holding on for 
support.  The veteran was thus diagnosed with thoracic strain 
and remote compression fracture of the thoracic spine with 
osteoporosis, arthritis and increased kyphosis.  X-rays 
revealed advanced degenerative arthritis with kyphoscoliosis.

The veteran's back disorder has been rated at 20 percent 
disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 
5285-5291.  Under Code 5285, the rating is to be based on 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  Under Code 5291, 
a 10 percent rating (the highest available under this Code) 
is for application when there is either moderate or severe 
limitation of motion. 

After reviewing the evidence in view of the applicable rating 
criteria, the Board is unable to find a basis for a rating in 
excess of the current 20 percent.  There is no question from 
the medical examination reports that the veteran suffers 
severe limitation of motion, especially when additional 
functional loss due to pain is factored in.  38 C.F.R. 
§§ 4.40, 4.45.  However, Code 5291 provides for only a 10 
percent rating for severe limitation of motion.  The RO has 
used Code 5291 together with Code 5285 (recognizing some 
radiological evidence of vertebral deformity) and arrived at 
the current 20 percent rating which the Board believes is 
warranted.  

It appears from the medical evidence that the veteran also 
suffers from lumbosacral spine disability.  However, that 
disability is not service-connected and symptoms attributable 
to that disability are therefore not for consideration in 
determining the appropriate evaluation for the service-
connected thoracic spine disability.  Significantly, the 
examiner who conducted the most recent VA examination in 1998 
commented that he was unable to relate any low back pain to 
the thoracic spine disability and that that was a separate 
area with undetermined etiology. 

C. Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board also notes that the veteran has asserted that the 
evidence is in relative equipoise and that he should thus 
prevail under application of the benefit of the doubt 
doctrine.  However, there is no relative equipoise of the 
positive evidence and the negative evidence so as to permit a 
more favorable determination than set forth in this decision.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 10 percent evaluation for tinnitus is 
warranted.  To this extent, the appeal is granted.

Entitlement to an evaluation in excess of 20 percent for 
residuals of left thoracic back strain is not warranted.  To 
this extent, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

